Order entered February 6, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01324-CR

                                MARKOS ABATE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F01-37220-P

                                           ORDER
       The clerk’s record filed in this appeal contains a number of documents, including the

indictment, the plea agreement, the judicial confession, the Magistrate’s findings, conclusions,

and recommendations, and the judgment adjudicating guilt that appear to be from case number

F01-37219-P.    A “20” has been handwritten over the “19” in the case number in these

documents, as well as in a number of other documents contained in the clerk’s record. A review

of the district clerk’s website for case number F01-37220-P, however, indicates there are

documents specific to case number F01-37220-P, including an indictment and a judgment

adjudicating guilt. The documents in the clerk’s record filed in this appeal do not relate to the

offense charged in case number F01-37220-P.
       We ORDER the district clerk to file within THREE (3) DAYS of the date of this order,

a supplemental clerk’s record containing those documents in the district clerk’s file specifically

relating to case number F01-37220-P.


       We DIRECT the clerk of this court to transmit a copy of this order by electronic

transmission to the Honorable Teresa Hawthorne, counsel for the parties, and District Clerk Gary

Fitzsimmons.


                                                    /s/     ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE